The previous Final Office Action has been withdrawn.


DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Office Action.  
Election/Restrictions
	In response to the Election of Species Requirement, applicants have elected, without traverse, compound of formula 1 wherein each X= C on 08/18/2020 after amending the original compound claims to composition claims. Accordingly, the Examiner requested oral election of a species on 10/13/2020 and Applicant elected the species of claim 15 for initial search and examination, which is shown below:

    PNG
    media_image1.png
    189
    574
    media_image1.png
    Greyscale
. Claims 1, 7, 10, 15, 16 and 21-28 read on said species. 

	In summary, claims 1-10, 15, 16, 21-23, 25 and 27-31 are pending and claims 1, 7, 10, 15, 16, 21-23, 25 and 27-30 are under examination. Claims 29-31 are new claims. Claims 2-6, 8 and 9 are withdrawn based on the species election. 
Newly submitted claim 31 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: because claim 31 is drawn to a method of supplementing a subject’s diet comprising providing the .
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 31 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16, 22, 23 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention..
The Specification does not provide specific description for “isomers” and just a mere recitation of “isomers” is not sufficient to comply with the written description 3H8O but are entirely different molecules. What are these “isomers?” What do these look like? Where does Applicant teach how to make the different “isomers?” Do these isomers still meet the requirements of formula (I) in claim 1? 
Applicant amended independent claim 1 but not claim 16. Therefore, the rejection is maintained for said claims. 
Claim Rejections - 35 USC § 101
The rejection of claim 1, 7, 10, 15, 16 and 21-28 under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more is withdrawn based on the amendments. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7, 10, 15, 16, 21 and 25 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Okombi et al. (US 20070183996).
Okombi et al. teaches at least one compound of formula (I) for use in a variety of different formulations, see pages 16-17, as a free radical scavenger and/or anti-inflammatory agent, see the elected species on see page 5, paragraph 031, left-hand column, 3rd species listed 

    PNG
    media_image2.png
    115
    359
    media_image2.png
    Greyscale
, wherein the compound is present between 10 to 99% in the composition. A tablet formulation is taught on page 17, see paragraph 0131, which uses products of the invention from 0.1-10%, excipients (generically), 35.9% lactose and 24% sucrose. The carriers or excipients are disclosed on page 2, paragraph 0021 and page 6, paragraph 0038.
Thus, said claims are anticipated by Okombi et al. 
Applicant states “Okombi does not expressly or inherently disclose a composition that is a powder as recited in amended Claim 1. Instead, Okombi teaches the use of para-coumaric acid or para- hydroxycinnamic acid derivatives in cosmetic or dermatological compositions.” This is not persuasive. Okombi teaches the products of their invention, e.g. the elected species, in a composition in tablet form. A tablet is made through the compression of a powder, and therefore, powder is inherently taught. maintained.   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claim(s) 1, 7, 10, 15, 16, 21-23, 25 and 27-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Okombi et al. (US 20070183996) in view of UENO FINE CHEMICALS INDUSTRY LTD (Microsoft® Powerpoint® presention dated October 10, 2013, < https://www.ueno-fc.co.jp/english/pdf/PARABEN2013.pdf>, .
The present application claims compositions comprising compounds for consumption or as a dietary supplement, food ingredient or additive, a medical food or a nutraceutical comprising the following elected species:

    PNG
    media_image1.png
    189
    574
    media_image1.png
    Greyscale

, wherein the compound is present between 10 to 99% in the composition. 
Claims 16-23 further embrace a carrier, e.g. butylene glycol, and a preservative, parabens, at concentrations of about 0.01 to 1%.
Claims 24-26 further embrace a composition in the form of a tablet or capsule. 
Claim 27 further comprises N-trans-feruolyltyramine.
Claim 28 further comprises p-coumaroyltyramine. 
Claims 29-30 are drawn to a composition with a pH between 2 and 7.4.

	Okombi et al. teach at least one compound of formula (I) for use in a variety of different formulations, see pages 16-17, as a free radical scavenger and/or anti-inflammatory agent:

    PNG
    media_image3.png
    178
    377
    media_image3.png
    Greyscale
and specifically, the elected species, see page 5, paragraph 031, left-hand column, 3rd species listed 

    PNG
    media_image2.png
    115
    359
    media_image2.png
    Greyscale
.
The ‘996 reference also teaches N-trans-feruolyltyramine, see page 5, paragraph 031, right-hand column, last species listed.

    PNG
    media_image4.png
    128
    386
    media_image4.png
    Greyscale

	The ‘996 reference does not specifically name p-coumaroyltyramine or provide a structure for said compound but does teach a very small genus which embraces only two compounds. See page 5, paragraph 0031, formula (Via), wherein when X-Y is CH=CH, this compound is p-coumaroyltyramine.

    PNG
    media_image5.png
    215
    406
    media_image5.png
    Greyscale

	The combination of N-trans-caffeoyltyramine, N-trans-feruloyltyramine and p-coumaroyltyramine in a composition is obvious. That is, generally, if it is known to use In re Susi, 169 USPQ 423, 426; In re Kerkhoven, 205 USPQ 1069. Moreover, the compounds are similar in structure. The close structural similarity between the compounds suggests the compounds have similar properties and utilities (see MPEP § 2144.09). When chemical compounds have “very close” structural similarities and similar utilities, a prima facie case of obviousness may be made.  In re Grabiak (CAFC 1985) 769 F2d 729, 226 USPQ 870.  
The carriers or excipients are disclosed on page 2, paragraph 0021 and page 6, paragraph 0038. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  
A tablet formulation is taught on page 17, see paragraph 0131, which uses products of the invention from 0.1-10%, excipients (generically), 35.9% lactose and 24% sucrose.
Okombi does not teach a powder composition with 1) a preservative from about 0.01 to 1% by weight, 2) the specific preservatives found in claim 23, e.g. parabens, nor 3) a powder composition with a pH between 2 and 7.4. 
However, Okombi does teach a gel formulation on page 16, see paragraph 0129, which uses a mixture of parabens, or preservatives, at 0.5%; and an oil-in-water formulation where the pH is adjusted to 5.5, see page 15, paragraph 0123. 
Moreover, UENO teaches that parabens are the most commonly used preservatives in the food, cosmetic and pharmaceutical products because of their low 
Furthermore, Wiechers teaches that the natural skin surface pH has been reported with a broad range from pH 4.5 to 7.0, see page 2/11, pH: Delving Deeper, line 2. Moreover, a bar chart, see Figure 6, shows the frequency distribution of 425 skin care formulations, which included creams, lotions, cleansers, scrubs and miscellaneous product forms but excluded sun care and hair care formulations. The pH range is highly concentrated between a pH of 4.5-7.0. 
Therefore, it would be prima facie obvious to one of ordinary skill in the art at the time of the invention, to combine N-trans-caffeoyltyramine, N-trans-feruloyltyramine and p-coumaroyltyramine since the compounds are similar in structure and have similar properties, with a reasonable expectation of success, in a tablet formulation (pressed powder) as taught by Okombi, in view of UENO, and further in view of Wiechers.  Absent any showing of unusual and/or unexpected results over Applicant’s particular composition, the art obtains the same effect on the compound’s utility.  
Applicant traverses by stating 1) Okombi fails to teach or reasonably suggest a compound for consumption as recited in amended claim 1; 2) Okombi fails to teach or reasonably suggest a composition that is a powder as recited in amended claim 1; and 3) any prima facie case of obviousness would be rebutted by evidence of unexpected results. 
This is unpersuasive.
Applicant notes “Okombi teaches the use of para-coumaric acid or para-hydroxycinnamic acid derivatives in cosmetic or dermatological compositions. See,  Id. at ¶ [0018]. Examples 35 to 40 of Okombi directed to topical formulations and skin studies performed from Examples 27 to 34 of Okombi. Okombi at ¶¶ [0090]-[0130]. Thus, one of skill in the art would not have looked to modify Okombi as a compound for consumption.
This is not persuasive. Indeed, the Okombi reference teaches cosmetic or dermatological compositions, and as such, said compositions are consumables.   
Applicant further states, “Okombi fails to teach or reasonably suggest a composition that is a powder as recited in these claims. Okombi teaches a topical composition that comprises an effective amount of at least one compound derived from a para-hydroxycinnamic acid derivative, and thus, one of skill in the art would not have a reason to reformulate the examples of Okombi as a powder. Okombi further states, “The invention also relates to the formulation of topically applied cosmetic compositions comprising the para-coumaric derivative compounds described herein.” See, Okombi et al at { [0038]. In each of the Examples of Okombi cited above, not one is directed to a powder formulation. Thus, there is no reason to formulate the Okombi compounds as a powder. Thus, a person of skill in the art would not have motivated reason to modify Okombi into a powder. Accordingly, at least for these reasons also, Okombi fails to teach or reasonably suggest the composition for consumption recited in the claims.” 
Here again, this is not persuasive. As noted above in the 102 and 103 rejection, Okombi teaches a composition in tablet form. A tablet is made through the compression of a powder, and therefore, powder is inherently taught. 
Applicant goes on to argue, “Finally, even assuming, arguendo, that one of skill in the art would reformulate the compounds of Okombi, which Applicant does not concede, any prima facie case of obviousness would be rebutted by evidence of unexpected results. In Example 2 of the disclosure, human, rat and mouse hepatic microsomes were used in an in vitro pharmacology with the claimed compounds. The results are presented in Table 3. See, Specification at ¶ [0161]. Furthermore, Example 3 further demonstrates the efficacy of the compounds in diet-induced obese mice. Id. at ¶¶ [0162]-[0164]. In addition to performing assays demonstrating beneficial effects, as presented in Table 3, initial safety/toxicity assays were performed. See, Id. at ¶¶ [0165]-[0166]. 
This is also unpersuasive. Example 2 of the disclosure provides nothing more than in vitro pharmacology data for N-trans-caffeoyltyramine, see below. 

    PNG
    media_image6.png
    214
    580
    media_image6.png
    Greyscale

Table 3 provides further in vitro pharmacology assay data for trans-caffeoyltyramine, N-trans-feruloyltyramine and p-coumaroyltyramine. Nonetheless, said compounds are embraced by claim 1, see below.

    PNG
    media_image7.png
    263
    585
    media_image7.png
    Greyscale

Lastly, Applicant asserts one skilled in the art could not anticipate that the claimed compounds would have seen the level of activity shown in FIGs 1-6 of Example 2. However, FIGs 1-3 and 5 provide a comparison with Alverine, which is not what is needed to overcome the obviousness rejection. The rejection is based on combining trans-caffeoyltyramine (and optionally N-trans-feruloyltyramine and p-coumaroyltyramine) in a powder composition with a pH in with a range between 2 – 7.4, with a carrier, and a preservative which is about 0.01 to 1% by weight. 
Therefore, the rejection is maintained. 



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046.  The examiner can normally be reached on Monday - Friday, 10:00 am to 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/SUSANNA MOORE/Primary Examiner, Art Unit 1624